Sherwood, C. J.
(dissenting). I think the decision of *206the circuit court upon the motion to dismiss the writ was right.
The statute requires that the writ shall describe the property to be replevied. The description is of first importance, and, if not given in the writ, the court has no jurisdiction. How. Stat. § 8320; Denison v. Smith, 33 Mich 155; Wilson v. Arnold, 5 Id. 98; Stevens v. Osman, 1 Id. 92; Farwell v. Fox, 18 Id. 166; Paterson v. Parsell, 38 Id. 607; Snedeker v. Quick, 11 N. J. Law, 179; Davis v. Easley, 13 Ill. 192; Root v. Woodruff, 6 Hill, 418; Stanchfield v. Palmer, 4 Greene, 25.
The kind of property to which that sought to be taken under this writ belongs is mentioned, and the amount desired to be recovered in value .is stated; and this is all there is of the description of the property contained in the writ. The particular description of the goods which the officer should take is not mentioned in the process. It is boots and shoes the plaintiffs desire the possession of; but the number or kind of both, or of either, is not stated. This, however, is what the statute requires.
It is true, this Court has held in one case that “six oxen ” was a sufficient description, and in another, that “ one cow, red and white,” was sufficient; but this Court, nor any other, that I have been able to ascertain, has ever held that a thousand dollars’ worth of cows, or sheep, or oxen, would be a sufficient description of the property, under a statute like ours, and which would be a cise really like the present.
The officer has nothing to do with the value of the property mentioned in the writ. The Legislature have not invested him with the judicial power of determining the value, for any purpose, of the property mentioned in the writ of replevin; and yet, in deciding the amount of property he is required to take under this writ, the only limitation placed upon his action as to the amount he should take is to be determined by the value, he shall place uppn the same.
*207This simply converts the writ of replevin, in force and effect, into an execution against the property of the defendant, and allows the property of the debtor to be seized and turned over to the creditor before any trial has been had, or the indebtedness or liability of the defendant has been legally ■ascertained. His property has been seized and taken from him and given over to another irrevocably, upon the mere •claim of the plaintiff, without trial or condemnation. This is against the spirit of the statute, and should not be allowed.
It is thought by my brethren that the reference in the writ to a mortgage to the plaintiffs has something to do in aiding the otherwise defective writ. It is difficult to see how this •could aid the defective description, so long as the description contained in the mortgage is not given, nor the fact •stated that the mortgage contains a description of the property, or that the mortgage was in existence at the time the writ issued.
It is the exercise of extraordinary power when the Legislature allows the property of one person to be taken, and its possession transferred to another, before any liability of the one to the other has been established by due process of law; and, when it is thus allowed, all the safeguards which the law and the courts have secured to the debtor should not only be regarded, but rigidly observed, both in the letter and spirit of the statute.
I think Judge Smith’s decision in this matter did no more than this, and should be affirmed.
Campbell, J., did not sit.